Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants Reply, filed on 02/10/2022 is hereby acknowledged.  Claims 1-19 are examined herein on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-6, and 8-18 remain rejected under 35 U.S.C. 112(a, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  
The claims are broadly drawn to methods for reducing expression of one or more target nucleic acids comprising introducing into a plant a recombinant nucleic acid comprising a first nucleic acid encoding any DNA-binding domain, and a second nucleic acid encoding any dicot DMS3 polypeptide with as little as 40% or 70% or 80% identity to SEQ ID NO:41 and expressing said recombinant nucleic acids in a plant thereby reducing one or more target nucleic acids.  It is noted that the current claims are drawn to any dicot DMS3 gene from any dicot plant species.
Arabidopsis DMS3 gene.
The specification does not describe any homologs or orthologues of the Arabidopsis DMS3 polypeptide encoding nucleic acids wherein reduced expression of a target was achieved, nor does the specification describe any constructs with any other DNA-binding domains or any other sequence fragments of the instantly claimed polypeptide.  The claims currently as written encompass literally millions of embodiments and combinations such that the scope is not considered a finite number of embodiments.  The function of reducing expression is described only for the DMS3 gene of Arabidopsis.  
Accordingly, the claims as currently written lack written description over their entire breadth.
The Federal Circuit has clarified the application of the written description requirement.  The court stated that a written description of an invention “requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.”  University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  The court also concluded that “naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”  Id.  Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species 
Finally, the court held:

A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  Id.
	See also MPEP section 2163, page 174 of chapter 2100 of the August 2005 version, column 1, bottom paragraph, where it is taught that 

	[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.

	See also Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ 2d 1016 at 1021, (Fed. Cir. 1991) where it is taught that a gene is not reduced to practice until the inventor can define it by "its physical or chemical properties" (e.g. a DNA sequence).
Given the claim breadth and lack of description as discussed above, the specification fails to provide an adequate written description of the genus of sequences as broadly claimed.  Given the lack of written description of the claimed genus of sequences, any method of using them, such as transforming plant cells and plants therewith, and the resultant products including the claimed transformed plant cells and plants containing the genus of sequences, would also be inadequately described.  Accordingly, one skilled in the art would not have recognized Applicant to have been in possession of the claimed invention at the time of filing.  See the Written Description Requirement guidelines published in Federal Register/ Vol. 66, No. 4/ Friday January 5, 2001/ Notices: pp. 1099-1111.
Response to Arguments
Applicant's arguments filed 02/10/2022 have been fully considered but they are not persuasive.
Applicants assert that the claim amendments limiting the instant claims to dicot species and dicot derived DMS3 polypeptides has overcome the rejection of record.
This is not persuasive because there are still hundreds of thousands if not millions of dicot species encompassed by the claims and an exponentially higher number of DMS3 polypeptides contemplated as multiple genes per species may be encompassed.  Accordingly, the rejection of record stands for the full scope of the claims lacking adequate written description.
Claims 7 and 19 remain objected to for depending on rejected claims but would be allowable if rewritten in independent form.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT T PAGE/Primary Examiner, Art Unit 1663